381 S.C. 332 (2009)
673 S.E.2d 417
Thomas R. WIETERS, M.D., Petitioner,
v.
BON-SECOURS-ST. FRANCIS XAVIER HOSPITAL, INC., Allen P. Carroll, William B. Ellison, Jr., Jeffrey M. Deal, M.D., Sharron C. Kelley, and Esther Lerman Freeman, Psy. D., Defendants,
of whom Bon-Secours-St. Francis Xavier Hospital, Allen P. Carroll, William B. Ellison, Jr., Jeffrey M. Deal, M.D., and Sharron C. Kelley are Respondents.
Supreme Court of South Carolina.
February 4, 2009.

ORDER
This matter is before the Court by way of a petition for a writ of certiorari to review the Court of Appeals' decision in Wieters v. Bon-Secours-St. Francis Xavier Hosp., Inc., 378 S.C. 160, 662 S.E.2d 430 (Ct.App.2008). The petition for a writ of certiorari is denied because the order on appeal is not *333 immediately appealable. See Tucker v. Honda of S.C. Mfg., Inc., 354 S.C. 574, 582 S.E.2d 405 (2003) (holding an order compelling discovery is not immediately appealable even if it is challenged as violating the attorney-client privilege); Waddell v. Kahdy, 309 S.C. 1, 419 S.E.2d 783 (1992) (explaining an order requiring a party to submit to a deposition is not immediately appealable); Ex parte Whetstone, 289 S.C. 580, 347 S.E.2d 881 (1986) (applying the same rule to a non-party); see also McGee v. Bruce Hosp. Sys., 312 S.C. 58, 439 S.E.2d 257 (1993) (reviewing a pre-trial discovery order pursuant to a petition for a common law writ of certiorari). We therefore vacate the Court of Appeals' opinion.
JEAN H. TOAL, C.J., JOHN H. WALLER, JR., COSTA M. PLEICONES, DONALD W. BEATTY, and JOHN W. KITTREDGE, JJ.